ORDER
The footnote in the above captioned case is amended to read as follows:
*578February 2, 1985.
1 Since 1979, masters in equity have had authority to enter final judgment in actions at law. Act No. 164, Acts and Joint Resolutions of the General Assembly of South Carolina, 1979, pt. II, sec. 10 (codified at Section 14-11-90, South Carolina Code of Laws, 1976, as amended). The amendment changed the language of Section 14-11-90, which formerly read “Each master ... in all causes praying equitable relief shall have power ...,” to “Each master in all causes referred to him shall have power....” (Emphasis added.) It also added a provision authorizing the master to decide issues of “fact or law or both” upon written consent of the parties. Act No. 164, supra, pt. 11, sec. 12 (codified at Section 15-31-10, South Carolina Code of Laws, 1976, as amended). The consent order entered by the parties here expressly encompassed legal issues, and referred the matter of law to the master for rendition of final judgment. Reading amended Section 14-11-90, together with Section 15-31-10, as amended, we conclude that when a circuit judge, with consent of the parties, orders a matter of law referred to the master for final disposition, the legislature intended the master to have the same authority as a circuit judge to make findings and enter final judgment in a law action. We note that the order of reference here contained no provision that appeal would be to the Supreme Court. See Glass v. Glass, 278 S. C. 527, 299 S. E. (2d) 693 (1983). Since this appeal was filed prior to April 19,1983, it is properly before us even though consent to direct appeal was not contained in the order. Baptist Foundation for Christian Education v. Baptist College, 282 S. C. 53, 317 S. E. (2d) 453 (S. C. App. 1984).
A copy of this Order will be forwarded to West Publishing Company, Commerce Clearing House, Mead Data Central and the Reporter for the South Carolina Reports so that these changes may be made prior to publication.
s/ Curtis G. Shaw, J.
s/ Randall T. Bell, J.
s/ C. Tolbert Goolsby, J.
Columbia, South Carolina.